Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "other components" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Britva et al. (US 2011/0213279 (provided in the IDS)) and in view of Shalgi et al. (US 2010/0049098).

3.	Addressing claim 1, Britva discloses a device for treatment of tissue with ultrasonic vibrations, the device comprising:
a sonotrode with a working face (see abstract and Fig. 22);
functionally associated with said sonotrode, an ultrasonic transducer (see Fig. 22);
functionally associated with said ultrasonic transducer, an ultrasound power supply configured to provide an alternating current oscillating at an ultrasonic driving frequency to drive said ultrasonic transducer, and a controller configured to receive a user-command to cause said working face to vibrate at an ultrasonic frequency and, subsequent to receipt of such a command, to activate other components of the device to cause said working face to periodically ultrasonically vibrate at a rate of at least 2 pulses per second (2 Hz) and not more than 20 Hz, each pulse having a duration of less than 250 millisecond and any two said pulses separated by a rest phase of at least 10 milliseconds, wherein a ratio of the duration of said pulses to the duration of said rest phases during a second of operation is between 30% pulse / 70% rest phase to 70% pulse / 30% rest phase (see [0028]; Fig. 4 and [0326-0327]; alternating current 110; controller 120; frequency between 1 hz to 100 hz cover the vibrate rate of 2 hz to 20 hz; frequency of 4 hz has pulse duration at maximum 250 milliseconds (duration of maximum 250 millisecond in a period mean 100% pulse, 100% duty cycle; no rest); any frequency higher than 4 hz has lower pulse duration than 250 milliseconds; a ratio between a pulse width and the “distance between pulses” of 0.5 is having between 33% pulse/ 67% rest phase; having frequency of 4 hz and 33% pulse/ 67% rest phase would mean pulse duration less than 250 miliseconds and rest phase over 10 milliseconds).

However, Britva does not explicitly and clearly disclose ultrasonically vibrate at a rate of at least 2 pulses per second (2 Hz) and not more than 20 Hz, each pulse having a duration of less than 250 millisecond and any two said pulses separated by a rest phase of at least 10 milliseconds, wherein a ratio of the duration of said pulses to the duration of said rest phases during a second of operation is between 30% pulse / 70% rest phase to 70% pulse / 30% rest phase is use to reduce the amount of subcutaneous fat within the tissue. In the same field of endeavor, which is fat treatment with ultrasound Shalgi explicitly discloses ultrasonically vibrate at a rate of at least 2 pulses per second (2 Hz) and not more than 20 Hz, each pulse having a duration of less than 250 millisecond and any two said pulses separated by a rest phase of at least 10 milliseconds, wherein a ratio of the duration of said pulses to the duration of said rest phases during a second of operation is between 30% pulse / 70% rest phase to 70% pulse / 30% rest phase for reduce fat within the tissue (see abstract and claims 7-8; duty cycle of 1:3 is 33% on/pulse and 67% off/rest; prf of 20 hz is 20 pulses per second (20 hz); 20 pulses per second would have pulse duration of less than 250 millisecond; prf of 20 hz and duty cycle of 1:3 would have a rest phase of about 33 millisecond and pulse duration of 17 millisecond). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britva to have these treatment parameters range for fat treatment of the tissue as taught by Shalgi because this allow effective treatment and deliver the same amount of acoustic energy over a shorter period of time (see [0016]). 

4.	Addressing claims 2-9, Britva discloses:
wherein said a ratio is between 30% pulse / 70% rest phase to 60% pulse / 40% rest phase (see [0327]; a ratio between a pulse width and the “distance between pulses” of 0.5 is having between 33% pulse/ 67% rest phase; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said ratio is between 30% pulse / 70% rest phase to 50% pulse / 50% rest phase (see [0327]; a ratio between a pulse width and the “distance between pulses” of 0.5 is having between 33% pulse/ 67% rest phase; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said ratio is between 35% pulse / 65% rest phase to 45% pulse / 55% rest phase (see [0327]; a ratio between a pulse width and the “distance between pulses” of 0.5 is having between 33% pulse/ 67% rest phase; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said ratio is between 37% pulse / 63% rest phase to 43% pulse / 57% rest phase (see [0327]; a ratio between a pulse width and the “distance between pulses” of 0.5 is having between 33% pulse/ 67% rest phase; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said frequency of said pulses is not more than 15 Hz (see [0326]; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said frequency of said pulses is not less than 3 Hz (see [0326]; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said frequency of said pulses is not less than 4 Hz (see [0326]; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);
wherein said frequency of said pulses is not less than about 5 Hz and not more than about 15 Hz (see [0326]; see Shalgi’s claims 7-8; Shalgi applied the treatment parameters for fat treatment);

5.	Addressing claims 10-20, the device in claims 1-9 perform the method in claims 10-20 therefore claims 10-20 are being rejected for the same reason as claims 1-9. Also see Britva’s Fig. 4, [0124], [0258] and [0262]; treating the human fat tissue by having the ultrasound device on top of human tissue surface/skin. 

6.	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Britva et al. (US 2011/0213279 (provided in the IDS)), in view of Shalgi et al. (US 2010/0049098) and further in view of Rosenberg et al. (US 2013/0123629). 

7.	Addressing claims 21-22, Britva and Shalgi does not mention the rise-time; however this is a designer choice that only require routine skill in the art. Rosenberg explicitly discloses the rise-time of less than 10% of pulse width (see [0067]; rise time of 50 nsec to 500 nsec and pulse width of 0.1 to 10 microseconds is having a rise-time of less than 10% of pulse width). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britva to have rise-time of less than 10% because this help weaken reflection (see [0067]). 


Response to Arguments

Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0361571 (see [0055]; duty cycle of 20-50%; this mean pulse 20-50% and rest phase 50-80% for fat treatment); US 2016/0213952 (see [0025]); US 2013/0245444 (see [0050]) and US 2012/0022510 (see [0229]; repetition rate of 10 hz is 10 pulse per second; it is frequency of pulses of 10 hz). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793